DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
 
Applicant’s response filed 13 September 2021 has been received and entered.  Claims 1, 6, 8-10 and 12-14 are currently pending.  
Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2016.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/169611 A1 in view of US Pat. No. 8,318,159 (Adam et al.) and MD Anderson News Release (12/7/11) for the reasons of record in the previous Office actions (Office actions mailed 12/15/16, 11/3/17, 5/25/18 and 4/26/19).
	WO 2013/169611 A1 (‘611) teaches a method of treating breast cancer by administering a therapeutically effective amount of an mTor inhibitor, an anti-IGF-1 R antibody and an aromatase inhibitor (see abstract). The mTor inhibitor is selected from 4 named compounds which include everolimus and the aromatase inhibitor is also selected from 4 named compounds which include exemestrane. WO ‘611 also teaches that the patients to be treated include those with ER+ breast cancer (see page 8, line 3) and HER2 negative (see page 10, lines 22-26). WO ‘611 also teaches that any stage of breast cancer should be treated including stage 4 (page 10, line 12) which is described as “locally advanced” and metastatic (see page 9, lines 30-34). Because the number of inhibitory compounds are so few in number, WO '611 clearly describes a method of treating breast cancer by administering a therapeutically effective amount of everolimus, exemestrane and an insulin like growth factor receptor antagonist (see In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962)). Additionally, WO ‘611 teaches that “the IGFR pathway plays an important role in the signal transduction pathways 
Adam et al. teach the same antibody which is recited in the instant claims. The antibody of Adam et al. is referred to as Ab 60833 and is referenced in the instant specification. Adam et al. teach that this antibody is useful for treating cancer and blocks IGF1 and IGF2 binding to the IGF-1 receptor which inhibits IGF-1 receptor-mediated signaling, making it an IGF receptor antagonist.
MD Anderson News Release (12/07/11) teaches the coadministration of everolimus and exemestane to improve progression-free survival in breast cancer patients. The patients had refractory hormone receptor-positive breast cancer and were previously treated with letrozole and anastrolzole.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of WO ‘611 with any agent that inhibits the IGFR pathway because WO ‘611 teaches that this pathway plays an important role in the signal transduction pathways involved in breast cancer. While the method of WO ‘611 uses an antibody against the IGF receptor, it was well known in the art before the effective filing date of the claimed invention that this pathway could be inhibited by anti-receptor antibodies, tyrosine kinase inhibitors and anti-IGF ligand antibodies as evidenced by the instant specification (see page 4, lines 17-23). Therefore, the skilled artisan was readily aware before the effective filing date of the claimed invention that these agents were considered interchangable. Therefore, it would have been It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antibody prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select patients with locally advanced or metastatic breast cancer who are also refractory to non-steroidal aromatase inhibitor and do not show extensive symptomatic visceral disease to be treated with the method of WO ‘611 because Anderson teaches that the coadministration of everolimus and exemestane is successful in these patients. Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
Applicant traverses the rejection and states that “arguments presented in the previous responses are re-iterated and incorporated herein by reference”.  Applicant’s arguments presented in the 6 previous responses have been addressed in 6 previous Office actions.
Applicant argues at pages 3-4 of the response that “not showing extensive sympotomatic visceral disease” means that the site of the metastasis is in the visceral organs and does not refer to metastasis in general.  Applicant asserts that “a person skilled in the art would understand that the claimed invention is not directed to patients with metastatic cancer in general, but rather to a subset of such patients” who do not show extensive metastasis in the visceral organs.  Applicant argues that WO’611 does not disclose this subset of patients or provide any guidance or incentive to investigate 
Applicant’s arguments have been fully considered, but are not found persuasive.  While it is true that WO ‘611 does not disclose the treatment of patients, the instant specification also fails to disclose the treatment of patients.  The examples in the instant specification are limited to cellular studies and therefore, there is no treatment of patients.  Next, the phrase “patients not showing extensive symptomatic visceral disease” only appears twice in the instant specification, one of which is at page 10, lines 25-27:
In another embodiment the patient to be treated does not show disease that is rapidly progressing or life threatening such as extensive symptomatic visceral disease including hepatic involvement and pulmonary lymphangitic spread of tumor.
Therefore, the limitation “wherein the patient to be treated does not show extensive sympotomatic visceral disease” is excluding a subset of patients with Stage 4 cancer, with “extensive symptomatic visceral disease”.
WO ‘611 clearly teaches that the method therein maybe used to treat any of the stages of breast cancer (stage 0-4) (see page 10, lines 11-12).  While WO ‘611 does not use the same terminology of the instant application, the lack of extensive symptomatic visceral disease would encompass treatment of a patient with Stages 0, I, II and III and may include Stage IV if spread does not include “extensive symptomatic visceral disease”.  WO ‘611 states “Stage is usually expressed as a number on a scale 
A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)).

As such, WO ‘611 clearly teaches that the method therein maybe used to treat the claimed patient population, absent evidence to the contrary.
Applicant “reiterates that the disclosure in WO ‘611 not only does not disclose the treatment of patients not showing extensive symptomatic visceral disease, but also does not provide any guidance or incentive to investigate such patients”.  Applicant also argues that WO ‘611 does not provide any expectation to the skilled artisan that a 
Secondly, with regard to expectation to the skilled artisan that a treatment would be effective in the claimed patient population, based on the teachings of WO ‘611, the skilled artisan would have had a reasonable expectation of success in treating locally advanced or metastatic breast cancer because all of the drugs in the composition of WO ‘611 were known for treating breast cancer.  In specific regard to the recited patient population, it was well known in the art before the effective filing date of the claimed invention as evidenced by Campone et al. (Eur. J. Can.  49:  2621-2632, 2013).  Campone et al. teach that patients with visceral metastases have worse prognosis than patients without visceral disease (see page 2622, column 2, final paragraph).  Campone et al. also teach “Current treatment guidelines recommend endocrine therapy unless the st paragraph).   Campone et al. also teach that combination of exemestane and everolimus improves progression-free survival in these patients which is consistent with MD Anderson News Release (12/07/11) (cited in the grounds of rejection) that teaches the coadministration of everolimus and exemestane to improve progression-free survival in breast cancer patients.  Therefore, it was known to the skilled artisan before the effective filing date of the claimed invention that exemestane and everolimus were effective for treatment in the claimed patient population.  Clearly, the skilled artisan had a reasonable expectation of success in treating locally advanced or metastatic breast cancer as currently claimed because exemestane and everolimus administration alone were already known in the prior art for treating such, including in the patients without extensive symptomatic visceral disease.  Adam et al. teach that the antibody which blocks IGF1 and IGF2 binding to the IGF-1 receptor (which inhibits IGF-1 receptor-mediated signaling, making it an IGF receptor antagonist) is useful for treating cancer and WO ‘611 clearly describes a method of treating breast cancer by administering a therapeutically effective amount of everolimus, exemestrane and an insulin like growth factor receptor antagonist.  Because all of the compounds were known for treating cancer, the skilled artisan has a reasonable expectation of success, contrary to Applicant’s assertions.

Applicant’s arguments have been fully considered and are not found persuasive.  The results of WO ‘611 clearly establish that the triple combination has a significantly better effect than any of the agents administered singularly or in dual combinations.  Therefore, the skilled artisan would have had a reasonable expectation that the triple combination would have been more effective, absent evidence to the contrary.  The results which are presented in Exhibit do not appear to be unexpected in view of the teachings of WO ‘611 and the experimental results reported therein.  While an applicant can rely on evidence showing that the claimed invention yields unexpected improved properties, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closes prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
A conclusion of unexpected results needs to be assessed compared to the closest prior art which also teaches a triple combination and differs from the claimed invention by the use of an antibody to the IGF receptor as opposed to an antibody to IGF-I and IGF-II.  The results of Crown et al. (2018) are not “surprising” when compared with the results of WO ‘611 which administers a triple combination for treatment.  Therefore, Applicant’s arguments are still not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Christine J Saoud/Primary Examiner, Art Unit 1647